DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Application #17/103,376
Claim 1: A method for generating an audio signal comprising:
attaching a transducer to a material having a material profile;

compressing the filtered signal a first time;
processing the filtered signal based at least on said material profile;
compressing the filtered signal a second time;
transmitting an output signal to said transducer; and
said transducer causing said material to generate said audio signal.
Patent #10,848,118
Claim 1: A method for generating an audio signal comprising:
attaching a transducer to a material having a material profile;

compressing the filtered signal a first time;
processing the filtered signal based at least on said material profile;
compressing the filtered signal a second time;
transmitting an output signal to said transducer; and
said transducer causing said material to generate said audio signal.
Claim 2: The method as recited in claim 1 wherein the transducer is not a loudspeaker.
Claim 3: The method as recited in claim 1 further comprising the step of selectively adjusting a gain of different frequencies of the filtered signal based on said material profile using an equalizer.
Claim 4: The method as recited in claim 3 wherein the material profile comprises material characteristics.
Claim 5: The method as recited in claim 4 wherein the material characteristics comprise surface area, size, shape, rigidity, density, or type of material.
Claim 6: The method as recited in claim 1 wherein the first low shelf filter and high shelf filter are configured to create an approximate 24 dB differential between high and low frequencies in the filtered signal.
Claim 7: The method as recited in claim 1 further comprising filtering the filtered signal with a second low shelf filter and filtering the signal received from the second low shelf filter with a second high shelf filter.
Claim 8: The method as recited in claim 7 wherein said second low and high shelf filters comprise gain values which are at least partially inverse relative to the gain 
Claim 9: The method as recited in claim 7 wherein the second low shelf filter and high shelf filter comprise frequency values which are approximately equal to frequency values of the first low shelf filter and high shelf filter.
Claim 10: The method as recited in claim 1 further comprising the step of transmitting the filtered signal before it is processed at a post-transmission processing module.
Claim 11: An audio system comprising:
a material having a material profile;
a first low shelf filter and a first high shelf filter configured to filter a signal and generate a filtered signal;
a first compressor configured to compress the filtered signal;
an equalizer configured to process the filtered signal, after having been compressed, based at least in part on 
a second compressor configured to compress the processed signal; and
a transducer configured to output the processed signal after it has been compressed.
Claim 12: The audio system as recited in claim 11 further comprising a transmitter structured to transmit the filtered signal after it has been compressed by said first compressor.
Claim 13: The audio system as recited in claim 12 further comprising a receiver structured to receive the signal transmitted from said transmitter.
Claim 14: The audio system as recited in claim 11 wherein said transducer is structured to vibrate said material in order to reproduce sound, the material is not a diaphragm of a loudspeaker.
Claim 15: The audio system as recited in claim 11 wherein said equalizer is 
Claim 2: The method as recited in claim 1 wherein the transducer is not a loudspeaker.
Claim 3: The method as recited in claim 1 further comprising the step of selectively adjusting a gain of different frequencies of the filtered signal based on said material profile using an equalizer.
Claim 4: The method as recited in claim 3 wherein the material profile comprises material characteristics.
Claim 5: The method as recited in claim 4 wherein the material characteristics comprise surface area, size, shape, rigidity, density, or type of material.
Claim 6: The method as recited in claim 1 wherein the first low shelf filter and high shelf filter are configured to create an approximate 24 dB differential between high and low frequencies in the filtered signal.
Claim 7: The method as recited in claim 1 further comprising filtering the filtered signal with a second low shelf filter and filtering the signal received from the second low shelf filter with a second high shelf filter.
Claim 8: The method as recited in claim 7 wherein said second low and high shelf filters comprise gain values which are at least partially inverse relative to the gain 
Claim 9: The method as recited in claim 7 wherein the second low shelf filter and high shelf filter comprise frequency values which are approximately equal to frequency values of the first low shelf filter and high shelf filter.
Claim 10: The method as recited in claim 1 further comprising the step of transmitting the filtered signal before it is processed at a post-transmission processing module.
Claim 11: An audio system comprising:
a material having a material profile;
a first low shelf filter and a first high shelf filter configured to filter a signal and generate a filtered signal;
a first compressor configured to compress the filtered signal;
an equalizer configured to process the filtered signal, after having been compressed, based at least in part on 
a second compressor configured to compress the processed signal; and
a transducer configured to output the processed signal after it has been compressed. Claim 12: The audio system as recited in claim 11 further comprising a transmitter structured to transmit the filtered signal after it has been compressed by said first compressor.
Claim 13: The audio system as recited in claim 12 further comprising a receiver structured to receive the signal transmitted from said transmitter.
Claim 14: The audio system as recited in claim 11 wherein said transducer is structured to vibrate said material in order to reproduce sound, the material is not a diaphragm of a loudspeaker.
Claim 15: The audio system as recited in claim 11 wherein said equalizer is 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651